DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amended Claims 1 and 11, canceled Claims 4 and 5, and  withdrawn Claims 8, 9, and 18-20 in the response filed on 1/29/2021. 
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that the amendment clearly distinguishes the presently claimed fluororesin tube from the fluororesin tube having tearing property taught by Roof et al.  The fluororesin tube disclosed in Roof et al. has a feature in that the crystallinity is reduced as much as possible to impart tearability.  Thus, in the technique of Roof et al., a fluororesin having a melting point of less than 230°C is used (see paragraphs [0007], [0008], [0010], [0013], etc. of Roof et al.).  
However, the Examiner respectfully disagrees.  Thermoplastics is a polymer material that becomes pliable or moldable at elevated/high temperatures and solidifies upon cooling (i.e. “soft” when heated and “hard” when cooled).  They can also be cooled and heated several times without any change in their chemical or mechanical properties.  Thus, one of ordinary skill in the art would recognize that thermoplastics melts/softens at higher temperatures.  In the instant case, primary reference, Ely et al., discloses a fluororesin tube consisting of a thermoplastic tetrafluoroethylene-hexafluoropropylene copolymer (Col. 1: Lines 33-35).  Ely et al. further teaches that in order to make its fluororesin tube, temperatures utilized in making its fluororesin tube is carried out approximately 530 to 570°F (~277 - ~299°C) (Col. 4: Lines 4-29). Thus, the can or capable of being melted and formed into a tubular shape in Ely et al. overlaps with Applicant’s claimed range of about 260 to 450°C.  It is also further noted that the instant limitation does not necessarily positively recite the melting point of the fluororesin, but recites the method of making the fluororesin tube (melt extrusion).  

With regards to arguments against Roof et al., Roof et al. teaches a fluororesin tube having tearing property consisting of a thermoplastic fluororesin.  While the paragraphs cited by Applicant state that the melting point is less than about 230°C, it is also worth noting that Roof et al. is not limited to such temperature.  Roof et al. broadly discloses that the material used can exhibit desirable properties [0035], and the breadth of the melting range can be broad ([0050]-[0052]).  Furthermore, Roof et al.’s disclosing of less than about 235°C overlaps with Applicant’s lower endpoint of about 260°C.  
The tearing property in Roof et al. is also not only based on the crystallinity as argued by Applicant.  Roof et al. discloses that translucent and transparent tubings were surprisingly developed by using resins capable of providing tubing having particular melting properties and/or with particular crystallinity characteristics.  It was unexpectedly found that tubings exhibit certain crystallinity values and/or certain early melting onset values can provide the unique combination of properties of heat shrinkability, peelability, and translucence or transparency (i.e. the melting property can impart tearability of the fluororesin tube) [0055].   Roof et al. also teaches that tubings can be scored, cut, nicked, etc. across the cross section of the tubing diameter, which one of ordinary skill in the art would recognize as providing the tearing property ([0037] and [0039]).  Therefore, one of ordinary skill in the art would apply the tearing property of Roof et al. to the fluororesin tube of Ely et al., and would arrive at the presently claimed fluororesin tube. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, 7, and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "the temperature".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Re 27028 (“Ely et al.”) in view of US Pub. No. 20150352319 (“Roof et al.”).
With regards to Claim 1, Ely et al. teaches a fluororesin tube consisting of a thermoplastic tetrafluoroethylene-hexafluoropropylene copolymer (Col. 1: Lines 33-35).  
Regarding the limitation “the temperature at which the thermoplastic fluororesin can be melted and formed into a tubular shape is about 260 to 450°C”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior 
Ely et al. does not teach its fluororesin tube having a tearing property in a lengthwise direction. 
However, Roof et al. teaches a fluororesin tube having tearing property in a lengthwise direction, the fluororesin tube consisting of a thermoplastic fluororesin selected from the group consisting of a tetrafluoroethylene-hexafluoropropylene copolymer and a tetrafluoroethylene-perfluoroalkyl vinyl ether copolymer (Abstract, [0020], [0022], and [0037]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Ely et al.’s fluororesin tube have a tearing property as claimed in order to be easily removed when needed [0006].  

With regards to Claims 11 and 12, Ely et al. teaches a fluororesin tube consisting of a thermoplastic tetrafluoroethylene-hexafluoropropylene copolymer (Col. 1: Lines 33-35). 
Ely et al. does not teach its fluororesin tube having a tearing property in a lengthwise direction, and its tube including a filler and/or a barium sulfate contrast agent. 
However, Roof et al. teaches a fluororesin tube having tearing property in a lengthwise direction, the fluororesin tube consisting of: (a) a thermoplastic fluororesin selected from the group consisting of a tetrafluoroethylene-hexafluoropropylene copolymer and a 
 
With regards to Claims 2 and 13, Ely et al. teaches its fluororesin tube has heat shrinkability (Col. 1: Lines 33-35). 

With regards to Claims 3 and 14, Ely et al. teaches its fluororesin tube has an inner diameter heat shrinkage ratio of 20% or more when heated at 200°C (Col. 3: Lines 8-17 and 39-54 and Col. 5: Lines 63-71).  Due to Ely et al.’s fluororesin tube comprising substantially the same claimed material and heat shrinkability, it is intrinsic that Ely et al.’s fluororesin tube has the claimed heat shrinkage ratio when heated in a gas phase at 200°C for 5 minutes.  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).
. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Re 27028 (“Ely et al.”) in view of US Pub. No. 20150352319 (“Roof et al.”) as applied to Claim 1 or 11 respectively above, and further in view of JP 2004357847 (“Urakawa et al.”).
The prior art of record teaches a fluororesin tube having a tearing property as set forth above.  
Ely et al. does not explicitly teach its fluororesin tube comprising a weld line in the lengthwise direction. 
However, Urakawa et al. teaches a fluororesin tube comprising a weld line in a lengthwise direction (Abstract, Fig. 2, [0040], [0053], and Claim 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Ely et al.’s fluororesin tube comprise a weld line as claimed to further ease the tearing of the fluororesin tube.  

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Re 27028 (“Ely et al.”) in view of US Pub. No. 20150352319 (“Roof et al.”) as applied to Claim 1 or 11 respectively above, and further in view of US Pub. No. 20080248226 (“Simon et al.”).
The prior art of record teaches a fluororesin tube having a tearing property as set forth above.  
Ely et al. does not teach a tear strength of the fluororesin tube is less than 8.0 N/mm. 
However, Simon et al. teaches a fluororesin tube, wherein a tear strength is at least about 0.4 N/mm (Abstract, [0018], and [0054]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Ely et al.’s .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785